DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/753,072 filed on April 2, 2020, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on April 2, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1 comprising a plurality of first organic layers.
    PNG
    media_image1.png
    676
    1185
    media_image1.png
    Greyscale

Examiner opines that CN-109461829 (Wang) whose machine translation will be referenced is the most pertinent prior art.  Referring to annotated Figure 3 below, Wang teaches that a first organic layer, 133, is disposed in the receiving structures 1311.  Wang does not teach a plurality of first organic layers, either stacked or laminated nor as separated elements in a plane as Applicant appears to use the term.  That is to say, Wang teaches only one first organic layer of which portions fill the receiving structures and the first organic layer is monolithic.
Claims 2-10
Regarding claim 11 and referring to the discussion at claim 1, the prior art fails to disclose a method comprising filling each of the first receiving structures with organic material to form a plurality of first organic layers.
Claims 12-20 depend directly or indirectly upon claim 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893